                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

IN RE: C.R. BARD, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                               MDL No. 2187

-------------------------------------------------
THIS DOCUMENT RELATES TO

Maryann Crooks v. C.R. Bard, Inc., et al.                                   2:13-cv-029825

                                            JUDGMENT ORDER

         In accordance with the accompanying Memorandum Opinion and Order

entered today, the court ORDERS that judgment be entered in favor of the remaining

named defendants, and that this case be dismissed without prejudice and stricken

from the docket of this court.

         The court DIRECTS the Clerk to send a copy of this order to counsel of record

and plaintiff at her last known address.

                                                    ENTER: August 8, 2019
